— Per Curiam:
We find no error on this record. The Court of Luzerne confessedly had jurisdiction when the action was commenced, and the act erecting Lackawanna is not imperative in requiring all cases to be removed. We think the replication to the plea was not double in the proper sense of the rule against duplicity. When judgment was given on the issue raised by the plea in abatement, it will be intended that a day had been given to bring in the record pleaded, and the Court had it before them. The fact that Archbald, one of the defendants, was not served, was a mere formal error, and could have been remedied by entering a non pros, as to him at any time.
Judgment affirmed.